DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kokkonen et al., US Patent Application Publication Number 2005/0032532 (hereinafter Kokkonen).
Regarding claim 1, Kokkonen discloses a local entity for determination of user equipment location in a mobile communication network, comprising: a first user equipment and an access network, wherein the local entity is configured to be at least one of run on the first user equipment and in the access network, wherein the local entity is configured to: receive location information of a target user equipment, and determine a location of the target user equipment based on the location information [paragraphs 0043-0044].
Regarding claim 2, Kokkonen discloses wherein the local entity is further configured to: receive a location request, from at least one of the target user equipment, another local entity, and an entity of a core network; and determine the location based on the location request [paragraphs 0047-0048].
Regarding claim 3, Kokkonen discloses wherein the target user equipment is the first user equipment, or the target user equipment is a second user equipment [paragraph 0074].
Regarding claim 4, Kokkonen discloses wherein the location information comprises at least one of downlink, uplink, and sidelink location information of the target user equipment [paragraphs 0040-0041].
Regarding claim 7, Kokkonen discloses wherein the local entity is further configured to: receive an authorization request from at least one of a user equipment and an access network; and transmit an authorization response to at least one of a user equipment and an access network [paragraph 0057].
Regarding claim 11, Kokkonen discloses wherein the local entity is further configured to: determine a performance information of the determination of the location of the target user equipment, and transmit the performance information [paragraph 0047 wherein an error indication is sent if the location determination fails].
Regarding claim 12, it is inherent in the art to forward a location request to another entity for determination of user equipment location depending on the performance information.
Regarding claim 13, Kokkonen discloses wherein the local entity is further configured to at least one of transmit and receive location information from a second local entity [paragraph 0043].
Regarding claim 14, Kokkonen discloses a system for determination of user equipment location in a mobile communication network, comprising: user equipment or access network configured to: at least one of transmit, to a network entity, capability information, wherein the capability information indicates the capability of the user equipment or the access network to run a local entity; and transmit an authorization request to run a local entity [paragraphs 0018, 0026] comprising a first user equipment and an access network, wherein the local entity is configured to be at least one of run on the first user equipment and in the access network, wherein the local entity is configured to: receive location information of a target user equipment, and determine a location of the target user equipment based on the location information [paragraphs 0043-0044].
Regarding claim 15, Kokkonen discloses a global entity [paragraphs 0078, 0083] for determination of user equipment location, wherein the global entity is configured to: control one or more local entities, the one or more local entities comprising at least a first user equipment and an access network, wherein the one or more local entities are configured to be at least one of run on the first user equipment and in the access network, wherein the local entity [paragraph 0040] is configured to: receive location information of a target user equipment, and determine a location of the target user equipment based on the location information [paragraphs 0043-0044].

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Meredith et al., US Patent Application Publication Number 2017/0030994 (hereinafter Meredith).
Regarding claim 1, Meredith discloses a local entity for determination of user equipment location in a mobile communication network, comprising: a first user equipment and an access network, wherein the local entity is configured to be at least one of run on the first user equipment and in the access network, wherein the local entity is configured to: receive location information of a target user equipment, and determine a location of the target user equipment based on the location information [paragraphs 0043-0045].
Regarding claim 5, Meredith discloses wherein the local entity is further configured to: determine an accuracy of the location of the target user equipment based on the location information [paragraph 0046].

Claim(s) 1, 6, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Edge, US Patent Application Publication Number 2017/00332192 (hereinafter Edge).
Regarding claim 1, Edge discloses a local entity for determination of user equipment location in a mobile communication network, comprising: a first user equipment and an access network, wherein the local entity is configured to be at least one of run on the first user equipment and in the access network, wherein the local entity is configured to: receive location information of a target user equipment, and determine a location of the target user equipment based on the location information [paragraphs 0043-0045].
Regarding claim 6, Edge discloses wherein the local entity is further configured to: transmit a capability request; and receive capability information of the first user equipment or of the access network, wherein the capability information indicates the capability of the first user equipment or the access network to run the local entity [paragraph 0043].
Regarding claim 15, Edge discloses a global entity [paragraphs 0078, 0083] for determination of user equipment location, wherein the global entity is configured to: control one or more local entities, the one or more local entities comprising at least a first user equipment and an access network, wherein the one or more local entities are configured to be at least one of run on the first user equipment and in the access network, wherein the local entity [paragraph 0040] is configured to: receive location information of a target user equipment, and determine a location of the target user equipment based on the location information [paragraphs 0043-0045].
Regarding claim 16, Edge discloses wherein the global entity is configured to be run on hardware, user equipment, an access network, a core network, or a cloud [paragraphs 0043, 0083].
Regarding claim 17, Edge discloses wherein the global entity is configured to: receive capability information of a hardware indicating its capability to run the one or more local entities, and instantiate the one or more local entities based on the capability information [paragraph 0043].
Regarding claim 18, Edge discloses wherein the global entity is configured to: transmit a capability request [paragraph 0043; page 6: table 1].
Regarding claim 19, Edge discloses the global entity according to claim 15, configured to: at least one of instantiate, configure and de-instantiate the one or more local entities based on at least one of a number of location requests and a performance information, at least one of a positioning latency, and accuracy [paragraph 0101].

Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkatraman et al., US Patent Application Publication Number 2018/0091946 (hereinafter Venkatraman).
Regarding claim 1, Venkatraman discloses a local entity for determination of user equipment location in a mobile communication network, comprising: a first user equipment and an access network, wherein the local entity is configured to be at least one of run on the first user equipment and in the access network, wherein the local entity is configured to: receive location information of a target user equipment, and determine a location of the target user equipment based on the location information [paragraph 0030].
Regarding claim 8, Venkatraman discloses wherein the local entity is further configured to: receive location information of one or more features, determine a location of the one or more features based on the respective location information, and generate a map or list of the location of the one or more features [paragraphs 0033, 0036, 0038].
Regarding claim 9, Venkatraman discloses wherein the local entity is further configured to: receive at least one of a location and location information for one or more features; determine an updated location of the one or more features based on at least one of the received location and location information; and transmit the updated location of the one or more features [paragraphs 0040-0041].
Regarding claim 10, Venkatraman discloses wherein the local entity is further configured to: receive a location request for the one or more features, and transmit locations of the one or more requested features in response to the location request [paragraphs 0040-0041].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Warren et al., US Patent Application Publication Number 2018/0014161, disclose harvesting labels for significant locations.
Do et al., US Patent Application Publication Number 2014/0364101, disclose fine grain position data collection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
December 7, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644